Citation Nr: 1709423	
Decision Date: 03/27/17    Archive Date: 04/07/17

DOCKET NO.  10-33 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for arthritic changes of bilateral hips (claimed as pelvic joint deterioration). 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from April 1968 to April 1972.
This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas, which denied service connection for arthritic changes of bilateral hips, claimed as pelvic joint deterioration (hereinafter, "bilateral hip disability").

In August 2011, the Veteran testified at a videoconference hearing before the Board. In June 2012, the Board informed the Veteran that the Veterans Law Judge (VLJ) who conducted the hearing was no longer employed by the Board and gave the Veteran the opportunity for another hearing before another VLJ.  The Veteran accepted and testified before the undersigned at a hearing held at the RO in February 2013.  Transcripts of both hearings have been associated with the record.

As concerns representation, the Veteran was originally represented in this matter by the Military Order of the Purple Heart, as reflected in an August 2011 VA Form 21-22 (Appointment of Veteran's Service Organization as Claimant's Representative).  In February 2015, the Veteran executed a VA Form 21-22a (Appointment of Individual as Claimant's Representative) naming a private attorney as his representative.  Then, in a December 2016 letter sent simultaneously to his private attorney, the Veteran informed VA that he had revoked that representation.  A revocation of power of attorney or representative designation by the Veteran is considered effective upon receipt.  As the record on appeal does not contain any currently executed form appointing a valid representative in this matter, the Board is proceeding with its consideration of this appeal with the understanding that the Veteran is now appearing pro se.

In January 2012, the Board remanded the case for further action by the RO.  When the case returned to the Board in October 2014, the claim for entitlement to service connection for a hip disability was denied.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In September 2016, the Court issued a memorandum decision vacating and remanding the October 2014 Board decision.  The appeal has now returned to the Board for additional appellate action consistent with the memorandum decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action, on his part, is required.

REMAND

In its September 2016 memorandum decision, the Court determined that the Board failed to address potentially favorable evidence when it determined in October 2014 that service connection was not warranted for the Veteran's bilateral hip disability.  

The potentially favorable evidence at issue is an April 2012 letter from the Veteran's chiropractor, Dr. D.D., who diagnosed the Veteran with degenerative joint disease in the right hip joint.  Dr. D.D. indicated that the Veteran's right leg was longer than his left, causing hip and lower back pain.  Without support for his conclusion or a rationale, the chiropractor determined that the repetitive nature of the work performed by the Veteran during his military service likely led to early degeneration and injury to his hips.  The Board notes that such language is too speculative to be probative in this matter.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (holding that medical evidence that is speculative, general, or inconclusive cannot support a claim); Hood v. Shinseki, 23 Vet. App. 295, 298-99 (2009) (medical opinion is speculative when it uses equivocal language such as "could" or "might," without any other rationale or supporting data). 

Also, in an April 2012 VA treatment note, it was noted that x-rays of the Veteran's hip showed hip dysplasia, which in the opinion of the VA physician, was likely the cause of his osteoarthritis.  The Board notes that "dysplasia" is defined as an abnormality of development.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 579 (32nd ed. 2012).  The Board further notes that congenital or developmental defects are not diseases or injuries within the meaning of the applicable legislation.  38 C.F.R. §§ 3.303 (c), 4.9.  Such conditions are part of a life-long defect and are normally static conditions which are incapable of improvement or deterioration.  See VAOGCPREC 67-90 (1990).  VA regulations specifically prohibit service connection for a congenital or developmental defect, unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90 (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury); see also Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993). 

However, service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin if the condition was incurred in or aggravated during service.  While a defect is a structural or inherent abnormality or condition that is more or less stationary in nature, a disease is defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  See VAOPCGPREC 82-90, 56 Fed. Reg. 45,711 (1990).

In view of the foregoing evidence suggesting a possible congenital defect, it is necessary to obtain an opinion addressing the etiology of the Veteran's hip disability that properly discusses whether this is a congenital defect subject to superimposed injury or a congenital disease incurred in or aggravated during service. 

Therefore, the Board finds that a new examination is warranted in order to determine the etiology of the Veteran's bilateral hip disability.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007)(when VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate).

In addition, the Court noted that the Veteran challenged the adequacy of a March 2012 VA examination report relied upon by the Board, contending that VA failed to obtain updated VA treatment records and his service treatment records.  The Board notes that the Veteran's service treatment records have been made part of the file; however, the VA medical records on file are dated only through May 2012.  Therefore, on remand and in addition to any private medical records identified by the Veteran, updated VA treatment records should be obtained and associated with the file.  


Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide the necessary authorization(s) to obtain any outstanding private medical records pertinent to his claim.  Make at least two (2) attempts to obtain records from any identified source.

2.  Obtain all records of VA medical treatment since May 2012.  All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file.

2.  After all outstanding records have been associated with the record, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any bilateral hip disability.  The record, to include a copy of this remand, should also be reviewed by the examiner.  All indicated testing, including, but not limited to, x-rays and range of motion studies, should be done, and all test findings should be reported in detail. 

The examiner should identify all current hip disabilities.  Then, with respect to each, the examiner is asked to provide an opinion addressing the following questions: 

(a) Is the Veteran's hip disability a developmental defect or a developmental disease?  For VA purposes, a defect differs from a disease in that the former is "more or less stationary in nature" while the latter is "capable of improving or deteriorating."  Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009). 

(b) If any of the diagnosed hip disabilities are found to be a developmental defect, please opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran incurred any superimposed disease or injury on such congenital defect during his military service.  If the answer to the above question is "yes," please describe the resultant disability.

(c) If the answer to question (a) is that the Veteran's hip disability is a congenital or developmental disease, or does not have any congenital or developmental origin, please provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's hip disability was incurred in or aggravated beyond the normal course of the condition by his military service.

In rendering the requested opinions, particularly in considering whether superimposed injury worsened any hip disability, the examiner should consider all pertinent evidence, to include lay statements from the Veteran.

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached.  If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.  A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  If the examiner is unable to provide an opinion without resorting to speculation, he or she should state so and explain why a definitive opinion cannot be provided.

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2016).




